 

UNITED STATES DISTRICT COURT ~

for the OCT 30 2018

 

EASTERN DISTRICT OF CALIFORNIA cLERK. U`S. D'STch coun.r
EASTERN merch oF cAuFoRmA
m ___ j_ /C‘\
UNITED STATES OF AMERICA, Case Number: 2:18-CR-00103-1)B U‘“"C‘M \&v'
v. JUDGMENT IN CRIMINAL CASE

EMILIO ELIZARRARAZ

Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of: Nature ofCharge(s)
l Title 43 C.F.R. § 9212.l(a)

Causing a Fire on Public Lands
ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
lZ COURT PROBATION for a term of 24 months Your conditions of probation are as follows:

l. Your probation is unsupervised.
You shall not commit another federal, state, or local crime.
You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number with 10 days of
any change in residence; and the following additional checked conditions:
You shall pay a fine in the amount of §500.00, a special assessment of §2_5_1 foithwith, restitution in the amount of §, and a Y
processing fee for a total financial obligation of §525 .OO, which shall be paid immediately or in monthly payments of §20.83, per
month commencing on and each month thereafter by the Pick Date of the month until paid in full. While on probation and subject
to any financial obligation of probation, you shall notify the court of any material change in your economic circumstances that
might affect your ability to pay the fine.
You shall perform 20 hours of community service to be completed within the first six months of court probation.
You are hereby committed to the Bureau of Prisons to be imprisoned for a term of _' months beginning immediately or _ by
reporting to the United States Marshal located at 501 l Street, 5th Floor, Sacramento, Califomia, 95814 unless a different reporting
time has been reported prior to that date.

l:l Other:
l:l PAY a fine in the amount of 59 a special assessment of& and a M processing fee for a total financial obligation of & due
immediately or no later than .

.““.N

»14

»14

|:l

l:l YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on __ at __ and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.
l:l OTHER: ~

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:

“CLERK- U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 l Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.
DATED; 10/30/2018 /¢/ D¢d¢w.é B’M»¢¢

Deborah Barnes
United States Magistrate Judge

 

CRD Initials: PB

 

